         Case 1:19-cv-01136-APM Document 59 Filed 05/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 DONALD J. TRUMP; THE TRUMP OR­
 GANIZATION, INC.; TRUMP ORGANIZA­
 TION LLC; THE TRUMP CORPORATION;
 DJT HOLDINGS LLC; THE DONALD J.
 TRUMP REVOCABLE TRUST; and TRUMP                         Case No. 1:19-cv-01136-APM
 OLD POST OFFICE LLC,
                             Plaintiffs,

 v.

 MAZARS USA LLP,
                                       Defendant,

 and

 COMMITTEE ON OVERSIGHT AND RE­
 FORM OF THE U.S. HOUSE OF REPRE­
 SENTATIVES,
                    Intervenor-Defendant.

                           ORDER MODIFYING BRIEFING SCHEDULE
       Plaintiffs' consent motion to modify the briefing schedule is granted. Plaintiffs' reply brief and

any opposition are due on or before May 25, 2021. Any reply brief by the Committee is due on or

before June 8, 2021.

       SO ORDERED.

                                                                                2021.05.07
                                                                                09:03:29
                                                                                -04'00'
Dated: ________
                                                       Amit P. Mehta
                                                       United States District Judge
